The judgment was entered on the 1st day of June, 1928, and the record for appeal was lodged in this court on the 1st day of October, 1928. An appeal from a conviction for a misdemeanor must be filed in this court in 60 days unless the trial court, for good cause shown, makes proper orders of extension. Any extensions the court may make cannot exceed 60 days additional. Therefore the appeal must be filed in this court *Page 276 
within 120 days from the date of judgment. Section 2808, C.O.S. 1921.
The record discloses no extension of time by the court in which to file said appeal, and the same was not filed in this court until 122 days after the judgment was rendered.
When an attempted appeal is not filed in this court until after the expiration of the time fixed by law, this court acquires no jurisdiction.
For the reason stated, the appeal is dismissed.
EDWARDS, P.J., and DAVENPORT, J., concur.